Title: James Walker to Thomas Jefferson, 3 February 1811
From: Walker, James
To: Jefferson, Thomas


          
            Dear Sir
            Hardware. 3d Feby 1811—
          
            After receiving your letter have met the misfortune to get my Distillery burnt down with all the Grain whiskey &. a considerable quantity of pork which I had in the still house— my neighbours persuade me to rebuild as my stock of hogs are suffering very much.  I have commenced the work and suppose it will take me four or five weeks to complete it, consiquently am affraid that I cant do your work as soon as you wish yet if it will suit I think I could complete the work by the 1st June next—I have not made out a bill of timbers wanting. but will in a short time & bring or send it to you. whither I do the work or not. I will try to do it in the course of a week—
          
            I am respectfully your Obt &c
            
 Jas Walker
          
        